85 Ill. App.2d 9 (1967)
227 N.E.2d 795
Daniel D. Canale, as Attorney for Hulcher Soya Products, Inc. (Now Prairie Mills, Inc.), Plaintiff,
v.
Norman E. Hulcher, Frank W. Young and Prairie Mills, Inc., (Formerly Hulcher Soya Products, Inc.) a Corporation, Defendants, Springfield Auto Leasing, Inc., Intervenor. Norman E. Hulcher, Defendant-Appellee,
v.
Prairie Mills, Inc., (Formerly Hulcher Soya Products, Inc.) a Corporation, Defendant-Appellant, and Springfield Auto Leasing, Inc., Intervenor-Appellant.
Gen. No. 10,803.
Illinois Appellate Court  Fourth District.
June 26, 1967.
Rehearing denied July 21, 1967.
Jack A. Alfeld, of Carrollton, and Casey and Casey, of Springfield (Edward F. Casey, of counsel), for appellants.
Jasper S. Gullo, of Springfield, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CRAVEN.
Judgment affirmed.
Not to be published in full.